DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Laubry (WO 2015/165899) in view of Schubert et al. (US 2011/0046305) as evidenced by Roessing (PU Magazine Vol. 9(4), 2012, pg. 248-250).  Note:  US 2017/0050474 is being used as an English language equivalent for WO 2015/165899.
Considering Claims 1 and 3:  Laubry teaches a tire with reduced cavity noise (¶0001) comprising an adhesive agent layer applied to the inner liner of the tire (13) and a sound absorbing layer attached to the adhesive agent (12) (Fig. 1, ¶0047), where the adhesive agent layer comprises a polyether comprising alkoxysilane groups (¶0025).
	Laubry does not teach the alkoxysilane groups of the polyether as being in the main chain rather than at the end.  However, Schubert et al. teaches an adhesive comprising a polyether having 
    PNG
    media_image1.png
    263
    165
    media_image1.png
    Greyscale
 (Figure 1) and end groups of the formula 
    PNG
    media_image2.png
    136
    147
    media_image2.png
    Greyscale
(Figure 1), where a, b, c, R, R10, R11, and Z have the claimed definition (¶0036-0051). Schubert teches that R is preferably methyl, ethyl, propyl, isopropyl, or butyl, and B as preferably being 1 (¶0038; 0046).  The polyether group of the polymer is a polypropylene glycol (¶0143).  The polyethers are reacted with isocyanates to provide urethane linkages (¶0073-78).  It would have been obvious to a person having ordinary skill in the art to have replaced the polyether having alkoxysilane groups at the terminal units of Laubry with the polyether having alkoxysilane groups in the main chain of Schubert et al., and the motivation to do so would have been, as Schubert et al. suggests, it provides high crosslinking density and low viscosity (¶0026).  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.  See MPEP § 2143(I)(C).  Ferenz et al. teaches a method of improving the adhesive used in Laubry, and thus the adhesive (device) of Ferenz et al. would provide a predictable improvement over the adhesive (device) of Laubry.  

Considering Claim 6:  Laubry teaches sound dampening layer as being a polyurethane foam (¶0012).

Response to Arguments
Applicant's arguments filed April 13, 2021 have been fully considered but they are not persuasive, because:
A)  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
B)  The applicant’s argument that silylated polyethers and silylated polyethers with urethane linkages are not used in the same applications is not persuasive.  Roessing et al. teaches that silyl polyether and silyl polyurethanes have the same utility as adhesives (pg. 248).  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396.  See MPEP § 2143(I)(C).  Ferenz et al. teaches a method of improving the adhesive used in Laubry, and thus the adhesive (device) of Ferenz et al. would provide a predictable improvement over the adhesive (device) of Laubry.  
C)  The applicant’s argument that Laurby teaches away from the adhesive of Schubert et al. with the teaching of the disadvantage of isocyanates in the adhesive is not persuasive.  The applicant is correct that Laubry teaches away from the presence of isocyanate groups in the adhesive.  However, Schubert et al. teaches adhesives devoid of isocyanate functionality (see e.g. Examples 2-
D)  The applicant’s argument of unexpected results is not persuasive.  First, the applicant has not provided evidence that the adhesive TEGOPAC Seal 100, Bond 250 has the specific structure claimed in instant claim 1.  As such the Office cannot determine the applicability of the data to the instant claimed structure.  
Second, Roessing et al. teaches that silylated polymers with silyl groups in the backbone rather than at the terminal groups have improved strength, adhesion, and temperature stability (pg. 248).  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP § 716.02(c).
E)  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the viscosity of the adhesive) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As Schubert et al. teaches the same adhesive structure as the instant claims, it would inherently have a sufficient viscosity to achieve the results shown in the instant specification.  There is no evidence that the lower viscosity in Shcubert et al. would be sufficient low to render the adhesive unsuitable for its intended use.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767